Citation Nr: 0706931	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  00-22 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The Board remanded this matter in July 
2005 so that additional evidence could be developed.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The veteran claims to be entitled to service connection for 
PTSD.  He alleges that he acquired this disorder as a result 
of being exposed to traumatic events while serving in 
Vietnam.  These events, as noted as part of the Board's July 
2005 remand, included being involved in an accident, running 
over someone with his truck, and coming under sniper fire 
while driving.  In support of his claim the appellant has, 
inter alia, presented answers to a PTSD questionnaire in 
December 1998, and supplied a March 1999 statement from a 
retired Army Colonel who formerly commanded units similar to 
the appellant's.  The veteran mentioned in December 1998 that 
two fellow soldiers, "Dennis Frasier" and "Susi," had been 
killed while serving with him in Vietnam.  The Colonel 
detailed multiple stressful incidents which occurred to 
transportation companies while performing duties in Vietnam, 
to include stressful events involving the appellant's own 
company, the 446th Transportation Company.  The statement 
submitted by the Colonel also included references to specific 
events alleged to have occurred in 1967, as well as a list of 
fellow soldiers who died while serving with transportation-
related companies, though not necessarily serving with the 
veteran at the time of their death.  The RO in 1999, denied 
service connection for PTSD, finding that, in pertinent part, 
that no evidence of a stressor in service had been 
demonstrated.

The medical record shows that the veteran has been afforded 
comprehensive VA examinations and medical treatment 
(including hospitalizations) for psychiatric-based problems, 
to include PTSD.  One such record, a March 1999 PTSD 
examination report, includes a diagnosis of PTSD.  The 
examiner described the PTSD as being "combat-related."  The 
veteran had informed the examiner that while driving 
ammunition trucks in Vietnam they had come under enemy fire.  

As indicated in the Introduction, this claim was remanded in 
July 2005. Unfortunately, some of the ordered development 
remains to be completed. Accordingly, remand is mandatory. 
 Stegall v. West, 11 Vet. App. 268 (1998).

In this regard, the Board notes first that, as part of the 
July 2005 remand, the RO was instructed to "send the 
veteran's stressor information to USASCRUR [U.S. Armed 
Services Center for Research of Unit Records] and ask if they 
can verify any claimed stressor which examiners have used to 
diagnose PTSD."  USASCRUR was to be requested to 
"specifically indicate whether any casualty suffered by the 
446th Transportation Company and listed in the Colonel's 
March 1999 statement took place during the appellant's tour 
in Vietnam."  

First, it does not appear from review of the May 2006 
"CURR" response [Center for Unit Records Research] that the 
veteran's medical records were supplied; hence, verification 
of any claimed stressor which examiners had used to diagnose 
PTSD could not have been considered.  Second, and of 
particular note, the above-mentioned March 1999 statement 
supplied by the Colonel appears not to have been reviewed by 
CURR.  This was necessary for the reviewing agency to 
"specifically indicate whether any casualty suffered by the 
446th Transportation Company" actually occurred.  Additional 
action is therefore required.  Stegall.

On remand, the RO should again attempt to verify whether 
during the veteran's service he was exposed to the stressors 
which he has identified.  To this, VA has a duty to provide a 
summary of his stressor statements to the U.S. Army and Joint 
Services Records Research Center (JSRRC), and ask them to 
attempt to verify the stressors.  38 U.S.C.A. § 5103A(b). 
 Therefore, on remand, the veteran should be asked to provide 
a more detailed statement of his stressors and that 
statement, as well as any other stressor statement previously 
offered, should discussed in a report to be forwarded to the 
JSRRC.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
requires VA to obtain and associate with the record all 
pertinent evidence adequately identified by the veteran.  38 
U.S.C.A. § 5103A(b) (West 2002).  A June 2001 VA medical 
record reports that the veteran was in receipt of "SSI 
[Supplemental Security Income] disability."  SSI is a 
benefit provided by the Social Security Administration (SSA). 
VA's duty to assist includes obtaining records from SSA. 
 Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  The 
veteran's representative pointed out as part of a June 2005 
Written Brief Presentation that VA had made no effort to 
obtain SSA documents and supporting medical records that may 
be relevant in this case.  The Murincsak case was also 
cited.  The Board agrees with the representative; a remand is 
required for the RO to obtain and associate with the record 
the veteran's medical records on file with the SSA.

Therefore, the case is REMANDED for the following action:

1.  The RO should obtain from SSA copies 
of the medical records considered in the 
adjudication of any claim brought by the 
appellant.  If no records are available, 
a formal written unavailability 
memorandum must be added to the claims 
file.

2.  The RO should again attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
any alleged service stressor, to include 
the dates, locations, units involved, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, and units 
of assignment.  He should be specifically 
asked to inform VA the dates and 
locations where "Dennis Frasier" and 
"Susi" were killed.  With this 
information, the RO should review the 
file and prepare a summary of the 
veteran's alleged service stressors. 
 This summary must be prepared whether or 
not the veteran provides an additional 
statement, as requested above.

3.  The RO, after waiting an appropriate 
time period for the veteran to respond, 
should prepare of a summary of his 
stressors using both the information 
provided in reply to the above request 
and the facts found in the earlier 
stressor statements found in the claims 
file.  The RO should forward the summary 
to JSRRC and ask them to attempt verify 
each claimed stressor.  The RO must also 
forward to JSRRC the statement supplied 
by the Colonel in March 1999.  The 
veteran must be informed of the results 
of the search.

4.  If, and only if, at least one of the 
claimed stressors is independently 
verified by the JSRRC or otherwise, the 
veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any diagnosed 
PTSD.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed, including psychological 
testing designed to ascertain whether the 
veteran has PTSD due to an independently 
verifiable inservice stressor.  The 
examiner should be informed of any 
stressor which has been independently 
verified.  A diagnosis of PTSD under DSM 
IV criteria should be made or 
definitively ruled out.  If PTSD is 
diagnosed, the examiner must identify the 
independently verifiable inservice 
stressor supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  The claims folder, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner.

5.  The veteran is hereby notified that 
it is his responsibility to report for a 
VA examination (if ordered) and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim. 
 38 C.F.R. §§ 3.158, 3.655 (2006).  In 
the event that the veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
has not been undertaken or is deficient 
in any manner, the RO must take 
appropriate corrective action.  Stegall.

7.  Thereafter, the RO should 
readjudicate the appealed issue.  If the 
benefit sought on appeal remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified. 
 The appellant has the right to submit additional evidence 
and argument on the matter the Board have remanded to the RO. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


